Citation Nr: 0845137	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-03 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008) for additional 
peripheral vascular disease of the left leg due to VA 
treatment on April 22, 2002. 

3.  Entitlement to service connection for brain damage, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral vascular 
disease of the left leg as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mark B. Lawson, Attorney at 
Law
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2002, May 
2004, and August 2004 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran's appeal was previously before the Board in 
September 2007, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran failed to report for a hearing before a Veterans 
Law Judge at the RO in July 2007.  His case was remanded by 
the Board in September 2007 to allow for the scheduling of an 
additional hearing; however, the veteran also failed to 
appear for his second hearing in September 2008.   His 
hearing request is therefore deemed withdrawn.

Regarding the veteran's claim for entitlement to service 
connection for brain damage due to herbicide exposure, the 
Board notes that a similar claim was denied by the RO in a 
July 1998 rating decision.  At that time, the RO denied 
service connection for a cognitive disorder characterized as 
"trouble remembering things and not being comfortable around 
other people," to include as due to herbicide exposure.  The 
July 1998 decision was not appealed and it now final.  The 
Board, however, views the previously denied claim as 
different from the current brain damage claim.  This matter 
is thus appropriately addressed on a de novo basis.  In Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

In July 2006 the veteran initiated a claim for entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance, or on account of being housebound.  As 
this claim has not yet been adjudicated, it is referred to 
the RO for the appropriate action.  

The reopened issue of entitlement to service connection for 
PTSD and the issue of entitlement to service connection for 
peripheral vascular disease of the left leg as secondary to 
service-connected diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 1984 unappealed rating decision denied 
entitlement to service connection for PTSD; the veteran has 
made several unsuccessful attempts to reopen his claim, and 
it was most recently denied in an unappealed July 1998 rating 
decision.

2.  The evidence received since the July 1998 final rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  Additional vascular disability resulting from an 
aortobifemoral artery bypass graft performed at the 
Cincinnati VA Medical Center (VAMC) on April 22, 2002, was 
not the proximate result of a lack of skill, carelessness, 
negligence or error judgments, or an unforeseen event in VA 
treatment.

4.  The veteran has not been diagnosed with brain damage.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for peripheral vascular disease of the left leg 
have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.

3.  Brain damage was neither incurred in nor aggravated by 
active service or exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (the Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claim seeking service connection for PTSD, further 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

In letters issued in April 2002 and March 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims, and there is no reasonable possibility 
that such examinations would result in evidence to 
substantiate the claims.  In this regard, the Board notes 
that the record is devoid of any evidence showing that the 
veteran's additional vascular disability of the left leg 
resulting from aortobifemoral bypass surgery on April 22, 
2002, was not reasonably foreseeable, or constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
PTSD in a January 1984 unappealed rating decision.  The RO 
determined that the evidence of record, including the 
veteran's service treatment records, still did not establish 
that the veteran had been provided a valid diagnosis of the 
condition.  

The veteran has made numerous attempts to reopen his claim 
for entitlement to service connection for PTSD, and was most 
recently denied in an unappealed July 1998 rating decision.  
The RO determined that new and material evidence had not been 
submitted as the record did not contain medical evidence 
establishing a valid diagnosis of PTSD.  

The evidence received since the July 1998 rating decision 
includes a January 2004 letter from the veteran's 
psychiatrist at the Cincinnati VAMC.  The letter notes that 
the veteran has been treated for three years for PTSD due to 
his combat experiences in Vietnam and states clearly that the 
veteran meets the diagnostic criteria for a diagnosis of 
PTSD.  This evidence of a valid diagnosis of PTSD is clearly 
new and material and a reopening of the claim is in order. 


1151 Claim

Legal Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  The proximate cause of death must also be an event not 
reasonably foreseeable.  Id.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

The veteran contends that he incurred additional vascular 
damage to his left leg as a result of treatment received at 
the Cincinnati VAMC on April 22, 2002.  Specifically, he 
contends that he was hospitalized at the VAMC from April 8, 
2002, to April 16, 2002, for treatment of his peripheral 
vascular disease of the left leg, but was sent home before 
necessary surgery could be performed due to a backlog of 
patients.  The surgery was instead conducted on April 22, 
2002.  The veteran alleges that the delay in performing his 
surgery led to additional nerve damage in his left leg.  

The evidence of record establishes that the veteran was 
diagnosed with peripheral vascular disease in February 1998 
at The Christ Hospital in Cincinnati.  He was admitted with 
complaints of pain in his bilateral lower extremities, and 
was found to have bilateral lower extremity superficial 
femoral artery disease.  A right common femoral above-the-
knee popliteal bypass was performed, and in December 1998, a 
left common femoral above-the-knee popliteal bypass graft was 
performed.  

Several years later, in March 2002, the veteran presented to 
the Cincinnati VAMC with complaints of pain, numbness, and 
coldness in his left foot beginning two to three weeks 
earlier.  He was sent for a vascular consultation.  A few 
weeks later, the veteran complained of increasing pain and 
numbness in his left leg.  Testing showed a decrease in his 
left-sided ankle brachial index (ABIs) coinciding with 
numbness and pain that was consistent with an extension of 
femoral and iliac disease.  The veteran was admitted on March 
21, 2002, for further observation and the administration of 
anticoagulant therapy.  Surgical intervention was also 
discussed.  

The veteran was hospitalized at the VAMC until March 29, 
2002.  Treatment resulted in decreased leg pain and an 
increase in sensation of the left foot.  An aortogram showed 
an extensive occlusion of the left iliac system and an 
occlusion of the previously done femoropopliteal bypass 
graft.  The veteran was started on Plavix and Aspirin and 
discharged on March 29, 2002.  His physicians determined that 
he would likely need aortobifemoral bypass surgery and a left 
femoropopliteal bypass due to extensive lower extremity 
peripheral vascular disease.  The surgery was proposed for 
mid-May.

The veteran was admitted for surgery on April 21, 2002.  The 
next day, a aortobifemoral artery bypass graft was performed.  
In early May 2002, the veteran was noted to be doing well 
post-operatively but still complained of pain in his left 
leg.  The VA physician noted that the veteran had returned to 
the emergency room two days following his discharge 
complaining of pain and numbness in the left leg.  Pulses 
were weakly palpable on the left side, and, since March 2002, 
X-rays showed a deformity of the second metatarsal toe.  An 
orthopedic consultation was scheduled.  

The veteran was seen by a VA orthopedist on May 15, 2002.  He 
complained of constant paresthesias and intense throbbing 
pain.  No pulse was felt in the left foot.  The physician 
determined that the veteran had either a peroneal or 
combination of peroneal-tibial nerve palsy secondary to 
vascular insufficiency prior to aortofemoral bypass graft 
with a possibility of superimposed reflex sympathetic 
dystrophy secondary to nerve palsy.  A bone scan and EMG were 
recommended.  The radiographic abnormalities were not the 
cause of the veteran's symptoms and sympathetic nerve blocks 
would probably be required.  

Upon examination a week later, the veteran was diagnosed with 
probable reflex sympathetic dystrophy of the left foot after 
aortic surgery.  Substance abuse was also suspected.  A 
lumbar sympathetic block was scheduled, but the veteran 
cancelled the procedure the day before it was scheduled to be 
performed.  

An EMG performed in June 2002 showed evidence of peripheral 
neuropathy that could be explained in multiple ways such as 
mononeuropathies or lumbar radiculopathies on the left.  The 
veteran refused a needle examination and further left lower 
extremity findings could not be further localized.

Upon VA examination in August 2002, the veteran was diagnosed 
with peripheral vascular disease, status post bilateral 
femoral tibial bypass and aortobifemoral bypass.  He was also 
diagnosed with left lower extremity neuropathic pain 
improving with current therapy.  

The veteran has subsequently undergone an additional femoral-
femoral bypass graft in May 2004 at the VAMC and had his left 
leg amputated above the knee in March 2006 due to peripheral 
vascular disease.

While the evidence establishes that the veteran was diagnosed 
with reflex sympathetic dystrophy following his 
aortobifemoral artery bypass graft on April 22, 2002, he has 
not submitted any competent evidence establishing that this 
additional vascular disability was the proximate result of a 
lack of skill, carelessness, negligence, error in judgment, 
or an unforeseen event.  

In fact, the only evidence the veteran has submitted in 
support of his claim is an April 2003 statement from his ex-
wife and his own letters to VA stating that he was 
hospitalized at the VAMC on April 8, 2002, to April 16, 2002, 
discharged, and readmitted for his aortobifemoral artery 
bypass a week later.  The veteran and his ex-wife have 
reported that they were told by a VA physician that if the 
veteran had different insurance and had been treated at a 
different hospital, he would have received surgery earlier.  
The VA physician also allegedly reported that the staff at 
the VAMC had waited too long to operate.  

The Board notes that the veteran's account of what a health 
care provider purportedly said is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The record contains no competent medical evidence that the 
veteran's surgery was delayed as a result of lack of skill, 
carelessness, negligence, or an error in judgment.  
Additionally, there is no indication in his VAMC medical 
records that he was hospitalized from April 8, 2002, to April 
16, 2002.  The veteran was admitted in March 2002 for 
treatment of his left leg peripheral vascular disease, was 
discharged on March 29, 2002, and then underwent surgery in 
April 2002.  

While the veteran is competent to report his symptoms, such 
as increased pain in his left foot following surgery, as a 
lay person, he is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In addition, the fact that he experienced 
difficulties following surgery is not enough to prevail in 
his claim.  His additional disability must be the result of 
lack of skill, carelessness, negligence, error in judgment, 
or unforeseen events.  The record simply includes no 
competent evidence relating his additional nerve impairment 
to any of these factors.  

As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that he incurred damage to his brain due 
to exposure to herbicides during active duty service in 
Vietnam.  Service treatment records are negative for any 
evidence of damage to the veteran's brain.  The examination 
for separation in August 1971 shows that head, neurologic, 
and psychiatric examinations were all normal.

The post-service medical evidence shows that the veteran was 
diagnosed with chronic headaches at the VAMC in January 1983, 
possibly vascular in origin.  A November 1983 Agent Orange 
examination diagnosed headaches and alcoholism.  

In January 1994 the veteran was treated for a scalp 
laceration at the VAMC incurred during a fight while he was 
intoxicated.  In February 1994 he returned to have his 
sutures removed, and complained of severe headaches, 
dizziness, and blurred vision.  A CT of the head showed a 
left frontal lobe lesion suggestive of a resolving contusion.  
He was admitted to the Neurology department, and an 
electroencephalogram was normal.  The veteran was discharged 
with a repeat head CT recommended in two months.  

Upon psychiatric VA examination in September 1994, the 
veteran reported having a good memory until he was struck on 
the head in January 1994.  Memory testing did not show any 
abnormalities and the VA examiner noted that the veteran's 
history of cerebral trauma did not factor into his mental 
state, although he did report some diminished memory.  

Similarly, during a July 1996 VA examination, the veteran 
reported experiencing loss of memory since his head injury.  
He reported that he was diagnosed with a cerebral bleed in 
February 1994 that resolved without surgical intervention.  
He also stated that his memory had been improving with his 
psychiatric treatment.  No diagnoses related to the veteran's 
brain or memory were rendered.  

Service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

The veteran's only treatment relevant to his brain occurred 
in 1983 when he was diagnosed with headaches and in January 
and February 1994 when he was diagnosed with a resolving left 
frontal lobe lesion.  No chronic brain damage was diagnosed 
at those times, nor has such a condition been diagnosed 
since.

The veteran is competent to report current symptomatology 
such as decreased memory.  He is not, however, competent to 
attribute those symptoms to a disease or injury.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is also no 
objective evidence that the veteran has experienced 
diminished memory or that such a disability is due to an 
event in service including exposure to herbicides.  

Although, the veteran is also competent to report a 
continuity of symptomatology, he has not done so.  The 
history he has provided in multiple statements to VA is that 
he began treatment for brain damage due to herbicides at the 
VA in 1979, eight years after his separation from active duty 
service.  

As the veteran had service in Vietnam during the Vietnam era, 
his exposure to herbicides is presumed.  38 U.S.C.A. 
§ 1116(f).  Brain damage is not, however, among the disease 
subject to presumptive service connection on the basis of 
such exposure.  38 U.S.C.A. § 1116(a)(2).  Service connection 
could still be established if there was competent scientific 
or medical evidence linking the claimed disabilities to 
herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  There is no such evidence in this case.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; to that extent 
only, the appeal is granted. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional peripheral vascular disease 
of the left leg due to VA treatment on April 22, 2002 is 
denied. 

Entitlement to service connection for brain damage, to 
include as due to herbicide exposure, is denied.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

As noted above, a January 2004 letter from the veteran's VA 
psychiatrist states that the veteran was diagnosed with PTSD 
due to his reported exposure to combat while serving in 
Vietnam.  In addition, the veteran reported in September 1984 
and June 2002 statements that his PTSD stressors included 
exposure to multiple mortar attacks while stationed in Dong 
Tam, Vietnam, from June 1969 to July 1969.  He also stated 
that while serving in Tam Am, Vietnam, he helped build 
bridges and roads and saw many dead Vietcong soldiers.  

The veteran's personnel records establish that he served in 
the Republic of Vietnam from June 1969 to June 1970 with 
Companies B and C of the 93rd Engineer Battalion.  His DD 
Form 214 (Report of Separation from Active Duty) and DD 215 
(Correction to DD 214) indicate that he was awarded the 
Republic of Vietnam Cross of Gallantry with Palm and the 
Republic of Vietnam Campaign Medal with "60" Device.  VA 
has not accepted these awards as conclusive evidence that the 
recipient personally engaged in combat, but VA is required to 
seek evidence supporting the veteran's reported stressors or 
advise him of the additional information needed to seek such 
evidence.  See Sizemore v. Principi, 18 Vet. App.  264 
(2004).  

The RO has not made efforts to confirm the veteran's 
stressors, despite evidence that the veteran was involved in 
combat.  Upon remand, the RO or the AMC should attempt to 
verify the veteran's claimed stressors.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the issue of entitlement 
to service connection for peripheral vascular disease of the 
left leg as secondary to service-connected diabetes mellitus 
was first adjudicated in an August 2005 supplemental 
statement of the case (SSOC).  The veteran replied to the 
denial of this claim for secondary service connection in 
April 2006.  The veteran has not been provided a statement of 
the case regarding the claim for entitlement to service 
connection for peripheral vascular disease of the left leg as 
secondary to service-connected diabetes mellitus, nor has he 
been informed of his appellate rights regarding this claim.  
Therefore, a remand is required for the issuance of a 
statement of the case on this issue.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be advised of any 
additional information that is needed in 
order to request supporting evidence of 
his reported stressors from the United 
States Army and Joint Services Records 
Research Center (JSRRC).  

2.  A summary of the stressors reported 
on the veteran's September 1984 and June 
2002 statements, for which there is 
sufficient information to make an 
inquiry, should be prepared.  This 
summary, along with a copy of the 
veteran's DD Form 214 and DD Form 215 and 
his service personnel records should be 
sent to the JSRRC.  JSRRC should be asked 
to provide any information that might 
corroborate the stressors.

3.  The RO or the AMC should issue a 
statement of the case to the veteran and 
his representative on the issue of 
entitlement to service connection for 
peripheral vascular disease of the left 
leg as secondary to service-connected 
diabetes mellitus.  The veteran should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  

4.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
files are returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


